Citation Nr: 1402088	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to,  posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the RO in Huntington, West Virginia.  In that decision, the RO denied service connection for PTSD.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2013.  The transcript of that hearing is located in the Veteran's electronic (Virtual VA) file.

The RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the July 2009 rating decision.  VA treatment records , however, reveal other diagnoses of anxiety disorder and depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including, but not limited to PTSD, anxiety disorder and depressive disorder.  He asserts that his current psychiatric disorder(s) began during active service or shortly after discharge from service.  

A March 13, 2009 VA outpatient mental health consult record shows that the Veteran was referred for a PTSD evaluation.  A February 2009 Report of psychological Assessment and Evaluation shows the Veteran's reports of various stressful incidents that happened to him during service, as well as depressive symptoms for which he was being seen regularly by a VA psychiatrist who prescribed medication for his symptoms.  Based on psychological testing results, and an interview with the Veteran, the examiner provided an Axis I diagnosis of PTSD and depressive disorder.  The examiner concluded that the results of the evaluation supported a primary diagnosis of military-related PTSD and depressive disorder.  The examiner reasoned that the Veteran's symptoms began as a result of his experiences in the military.  The examiner in July 2011 did not indicate a diagnosis of depressive disorder.

Further, the Veteran has been diagnosed with anxiety disorder; however, there is no medical opinion as to the likely onset of this disorder, and/or whether they have any relationship to service.  (See January 2008 VA outpatient mental health note.)   Critically, corroboration of a stressor is not a necessary pre-requisite to establishing service connection for acquired psychiatric disorders other than PTSD.  

The Veteran has a current diagnosis of PTSD that has been linked to service by a VA examiner based on the Veteran's reported stressors which have not yet been corroborated.  (See February 2009 Report of Psychological Assessment and Evaluation and July 2011 VA examination.)The record shows that the RO made a formal finding in July 2009 that the Veteran did not provide sufficient evidence to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for corroboration.  

The Veteran subsequently reported a stressor that involved his service aboard the USS Towers in the Persian Gulf in 1987.  The Veteran reported on his VA Form 9, substantive appeal to the Board in July 2010, that his stress began immediately after his ship relieved the USS Stark after the May 17, 1987 missile attack.  The Veteran further maintains that after his ship relieved the USS Stark, his ship was constantly at General Quarters in response to Iranian aircraft over flights, patrol boat approaches and numerous other unidentified small craft approaching his ship only to turn away at the last moment.  The Veteran stated, "The thought of be [sic] hit by a mine or missile like the one that hit the USS Stark had the entire ship at a high state of readiness as well as a high state of stress.  As a Damage Control man my stress level was even more acute since we were the first line of defense if our ship came under attack and was hit."  The Veteran reported that he has had recurring dreams and flashbacks to those days and nights when he was virtually under a 24-hour alert in anticipation of an attack.  

The Veteran also reported other stressors relating to the death of a friend, and the retrieval of a dead body in the water.  See e.g., February 2009 Report of Psychological Assessment and Evaluation.  

The RO has made no effort to contact the U.S. Army and Joint Services Records Research Center (JSRRC) for corroboration of the Veteran's stressors.  The RO acknowledged the Veteran's reported stressor in a September 2011 Supplemental Statement of the Case (SSOC), but determined that the Veteran's statements were inconsistent with information regarding the history of the USS Towers obtained from Wikipedia (internet encyclopedia).  Nonetheless, this ship history is not an official record and as a result, JSRRC should be contacted.  

As such, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of all diagnosed psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or virtual VA file, all VA medical records pertaining to the Veteran not currently of record.  


2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Determine whether the Veteran (or his unit) engaged in combat with the enemy based on the Veteran's stressor statements in the claims file, as well as his hearing testimony in August 2013 regarding the Veteran's reports of an intense fear and a feeling of helplessness, etc. beginning in 1987 after relieving the USS Starks after it has been attacked.  If there is no finding of combat, then obtain as much detailed information as possible regarding the Veteran's claimed stressors.  Prepare a summary of the claimed PTSD stressor(s) based on review of all pertinent documents and statements of record, particularly the Veteran's stressor statements submitted to the RO, and at his personal hearing in August 2013.  

4.  Then, attempt to verify the occurrence of the Veteran's claimed in-service stressors.  All agencies that might assist in this investigation should be contacted, including but not limited to JSRRC.  The search should include unit records, ship logs or histories, and the like, that might corroborate the Veteran's accounts.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, documentation to that effect should be placed in the claims file.  

5.  Regardless of whether the Veteran's stressors are corroborated, arrange for a VA psychiatric examination of the Veteran that specifically includes psychological testing, and any other tests to determine the current nature and likely etiology of the Veteran's diagnosed anxiety disorder, whether the Veteran has a depressive disorder, and any other psychiatric disorders diagnosed.  If a diagnosis of PTSD is made, the examiner should opine as to whether it is at least as likely as not that the Veteran's PTSD is associated with any in-service stressors, and only those stressors. that have been specifically identified as being corroborated. 

If a diagnosis of a psychiatric disorder other than PTSD is deemed appropriate, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder(s) were incurred in, or are otherwise related to, service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination(s).  

6.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

